   18-00314-NPO Dkt 29 Filed 07/02/19 Entered 07/02/19 10:21:57 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                            THE SOUTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                                  CHAPTER 13 NO.:

HALBERT LUTRELL HARRIS                                                            18 – 00314 – NPO




                          TRUSTEE’S NOTICE AND MOTION TO MODIFY

        COMES NOW Harold J. Barkley, Jr, the duly appointed and qualified Standing Trustee in the
above cause and moves to modify the above proceeding for reasons to be shown below.
        1.      The Debtors Chapter 13 Plan was confirmed by Order of this Court entered on April 24,
2018, said plan being for a period of 60 months with 0% to unsecured creditors.
        2.      That, the Debtor’s plan should be modified to pay a 100% distribution to timely filed
unsecured creditors which would satisfy the requirements of the Agreed Order of April 13, 2018 and their
would be no need to file an amended Schedule “I” and “J”. That, the Debtor’s wage order should be
amended as necessary.
        3.       The indebtedness of those creditors not timely filing proof of claims should be paid $0.00,
and said indebtedness should be discharged upon completion of this plan.
        4.      You are hereby notified that all Objections must be made in writing to the Clerk of this
Court. Attorneys and Registered Users of the Electronic Case Filing (ECF) system should file any response
using ECF. Others should file any response at U. S. Bankruptcy Court, U. S. Courthouse, 501 East Court
Street, Suite 2.300, Jackson, MS 39201, with a copy mailed to the Trustee at the address below.
        5.      You are further notified that all Objections must be made within thirty (30) days of this
date, being     August 1, 2019 .
        6.      You are further notified that should no Objection be timely filed, the Court will be
requested to enter an Order ex parte.
        7.      Other grounds to be shown at a hearing hereon.
   18-00314-NPO Dkt 29 Filed 07/02/19 Entered 07/02/19 10:21:57 Page 2 of 2




        WHEREFORE, PREMISES CONSIDERED, Trustee prays that this motion be received and filed,
and at a hearing hereon this Honorable Court will enter its Order sustaining Trustee’s Motion to Modify,
and for such other, further and general relief to which the Trustee and this bankrupt estate may be entitled.
        Dated: July      2        , 2019
                                                  Respectfully submitted,

                                                  /s/Harold J. Barkley, Jr.
                                                  HAROLD J. BARKLEY, JR. – MSB #2008
                                                  CHAPTER 13 TRUSTEE
                                                  POST OFFICE BOX 4476
                                                  JACKSON, MS 39296-4476
                                                  PHONE: 601-362-6161
                                                  FAX: 601-362-8826
                                                  E-MAIL: HJB@HBARKLEY13.COM

                                           CERTIFICATE

        I, Harold J. Barkley, Jr., Trustee, do hereby certify that I have this date mailed a true and correct
copy of the foregoing pleading to the following parties by United States Mail, postage prepaid or by ECF
Filing Notification:

Office of the U S Trustee
ustpregion05.ja.ecf@usdoj.gov

Ash Law Firm PLLC
tash@ashlaw.ms

Halbert Lutrell Harris
4858 Cottonwood Lane
Jackson, MS 39212


Dated: July     2        , 2019

                                                  /s/Harold J. Barkley, Jr.
                                                  HAROLD J. BARKLEY, JR.
